Agnus Evans admx of Wm Evans decd plaint, against Daniel Boareman Defendt in an action of Reveiw of a case tried at the County Court held in Boston in January Last wherein the now plaintife was then cast by falacious papers and meere pretences of payment of and towards a debt of One hundred pounds due by bill bearing date Xbr 20th 1665. under the hand and Seale of sd Boareman whereby the now plaint, is greatly damnified with all other due damages etc. . . . The Jury . . . found for the plaint. twenty three pound thirteen Shillings six pence (£.5:1:6. cattle and £.18:12:0. in wheate Rye barley and Malt according to bill) debt and twelve pound Eighteen Shillings, halfe cattle the other halfe corn as aforesd damages and costs of Court allowd £.2:19:2.
Execucion issu’d aug° 7th 1677.